Citation Nr: 1215072	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO. 99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for hypertension.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. This appeal has a long history, which was thoroughly outlined in the Board's April 2009 Remand. Most recently, the appeal was remanded for additional development in August 2010.

In a November 2011 statement, the Veteran stated that he has diabetes mellitus as a result of medication taken for his service-connected hypertension. This matter is REFERRED to the RO for proper development.

The Veteran has asserted that he is not employable by reason of his service-connected hypertension. See Veteran's Statement (Nov. 2011).  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. In light of Rice, a claim for TDIU has been added to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to a higher initial rating or higher ratings for his service-connected hypertension. He also claims that his service-connected hypertension and service-connected hypertensive heart disease render him unemployable.

The Board has remanded this appeal several times because VA examinations were not adequate. The August 2010 VA examiner noted that there were distinct periods of identifiable degrees of disability. He did not explain when these periods were. He did not discuss the severity of the disability during these periods. In light of these omissions, and because the finding in the most recent VA examination will be out of date when the file is returned to the Board, a new VA examination should be scheduled. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), Stegall v. West, 11 Vet. App. 26 (1998).

The Board also finds that an additional VA examination is warranted with respect to the Veteran's TDIU claim. Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

The August 2010 VA examiner noted that the Veteran was seeing his primary care doctor for a follow-up for hypertension that same day. The most recent VA treatment records associated with the claims file are dated July 2008, nearly four years ago. Since the Veteran receives current treatment, VA treatment records should be updated. 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, including records from the Northport VA Medical Center which are dated July 2008 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

2. Schedule the Veteran for a new VA hypertension examination, including two additional appointments on separate days to take the Veteran's blood pressure. The entire claims file must be made available to the VA examiner. Any indicated tests should be accomplished. Advise the examiner that the standard Disability Examination Worksheet for hypertension should not be used.

The VA examiner should verify that the Veteran is scheduled for blood pressure readings on at least three separate days, including the day of the examination, as warranted for an adequate medical opinion.

The examiner should note whether there is evidence of any distinct periods of identifiable degrees of disability (i.e. diastolic pressure predominantly 100, 110, 120, 130, or more, or systolic pressure predominantly 160, 200, or more). If the examiner finds there are distinct periods of identifiable degrees of disability, the examiner should expressly identify those periods and discuss the severity of the Veteran's hypertension during those periods.

The examiner should determine the effects of the Veteran's service-connected hypertension and hypertensive heart disease on his ability to obtain and maintain employment. The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment). The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion. A complete rationale must be provided for any opinion expressed.

3. After the above examination is completed, review the report to determine that blood pressure readings were conducted on three different days; that the examiner thoroughly discussed any distinct periods of identifiable degrees of disability; and that the examiner thoroughly discussed the Veteran's employability. If the examination is inadequate in any way, a new examination should be scheduled and then reviewed. 

4. After completing the above action, the claim for a higher initial rating should be readjudicated. Then, the claim for TDIU should be adjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

